     Case 5:20-cv-01056-PA-SHK Document 22 Filed 05/29/20 Page 1 of 6 Page ID #:798




1     JOHN B. BULGOZDY (Cal. Bar No. 219897)
      Email: bulgozdyj@sec.gov
2     DAVID S. BROWN (Cal. Bar No. 134569)
      Email: browndav@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     Alka N. Patel, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
6     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
7     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                     Case No. 5:20-cv-01056-PA-SHK
12     COMMISSION,
                                                   REPLY OF PLAINTIFF SECURITIES
13                  Plaintiff,                     AND EXCHANGE COMMISSION TO
                                                   ORDER TO SHOW CAUSE WHY A
14            vs.                                  PRELIMINARY INJUNCTION
                                                   SHOULD NOT BE GRANTED
15     PAUL HORTON SMITH, SR.;
       NORTHSTAR COMMUNICATIONS,                   Date:     June 3, 2020
16                                                 Time:     1:30 p.m.
       LLC; PLANNING SERVICES, INC.;
       AND EGATE, LLC,                             Judge:    Hon. Percy Anderson
17
18                  Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 5:20-cv-01056-PA-SHK Document 22 Filed 05/29/20 Page 2 of 6 Page ID #:799




1     I.    INTRODUCTION
2           On May 20, 2020, this Court entered a Temporary Restraining Order and Order
3     to Show Cause Why a Preliminary Injunction Should Not Be Granted (“TRO”) (Dkt.
4     No. 14), against Defendants Paul H. Smith, Sr. (“Smith”); Northstar
5     Communications, LLC (“Northstar”); Planning Services, Inc. (“Planning Services”);
6     and eGate, LLC (“eGate”). The TRO provided the Defendants with an opportunity to
7     show cause why a preliminary injunction should not issue. Defendants have not
8     appeared or filed any opposition to the entry of the preliminary injunction and
9     appointment of a permanent receiver. Accordingly, Plaintiff Securities and Exchange
10    Commission (“SEC”) requests that the Court enter the requested preliminary
11    injunction and appoint Krista Freitag as permanent receiver.
12    II.   RELEVANT FACTS
13          A.     Defendants Were Personally Served
14          The SEC personally served each of the Defendants on May 21, 2020 with the
15    Summons, Complaint, TRO, and Related Filings. (See Dkt. Nos. 16, 17, 18, and 19.)
16          B.     Smith Did Not Oppose Entry of the PI or Provide an Accounting
17          The Court ordered Defendants to file and serve on the SEC, no later than 4:00
18    p.m. on May 27, 2020, any submissions in opposition to the issuance of a preliminary
19    injunction. (See TRO at ¶ XIX.) Defendant Smith did not make any submission or
20    otherwise show cause why the preliminary injunction should not issue. Consistent
21    with L.R. 7-12, Smith’s failure to file any opposition within the deadline may be
22    deemed consent to entry of the preliminary injunction.
23          The Court also ordered Defendant Smith to prepare an accounting within five
24    days of issuance of the TRO, file the accounting with the Court, and deliver the
25    accounting to the SEC. (See TRO at ¶ VII.) Defendant Smith should have filed and
26    delivered the accounting no later than May 28, 2020. Defendant Smith has not filed
27    or served any such accounting as ordered by this Court. An accounting by Defendant
28    Smith as required by the Court’s TRO will assist the SEC and the receiver in locating

                                                1
     Case 5:20-cv-01056-PA-SHK Document 22 Filed 05/29/20 Page 3 of 6 Page ID #:800




1     and identifying assets that may be used to compensate defrauded investors.
2           C      Status of the Court’s Asset Freeze
3           As of May 29, 2020, the SEC has received information from financial
4     institutions that approximately $215,000 in cash has been frozen under the Court’s
5     TRO. The SEC and the receiver are continuing to search for additional assets and
6     explore possible avenues of recovery for the benefit of the investors.
7           The SEC has modified the accounts listed in paragraph VI of the proposed
8     preliminary injunction to reflect additional information learned about the accounts as
9     follows:
10                 1.    Four additional accounts were found at Provident Bank that are
11                       now specifically identified. These are joint accounts held by
12                       Smith with other family members. The combined balance in these
13                       four accounts is less than $7,300, based on information provided
14                       to the SEC.
15                 2.    An account was located at Bank of America that is specifically
16                       identified. This is a joint account held by Smith and another
17                       family member.
18                 3.    Two accounts at TDAmeritrade in the name eGate, LLC were
19                       closed and have been deleted from the proposed order.
20                 4.    One account at BBVA USA in the name of Planning Services,
21                       Inc., ending in 3562, was closed and has been deleted from the
22                       proposed order.
23          D.     Related Criminal Proceeding
24          On May 21, 2020, the United States Attorney’s Office in Riverside, California,
25    announced the arrest of Smith on a federal criminal complaint charging one count of
26    wire fraud. The complaint alleged that Smith swindled dozens of his clients, many of
27    them retirees, in a long-running Ponzi scheme that took in more than $10 million.
28    USA v. Paul Horton Smith, Sr., Criminal Case No. 5:20-mj-00269-DUTY.

                                                 2
     Case 5:20-cv-01056-PA-SHK Document 22 Filed 05/29/20 Page 4 of 6 Page ID #:801




1     III.   CONCLUSION
2            The SEC respectfully requests that the Court enter the unopposed proposed
3     preliminary injunction and appoint Krista L. Freitag as permanent receiver over
4     Defendants Northstar, Planning Services, and eGate.
5
6      Dated: May 29, 2020                          Respectfully submitted,
7
8                                                   /s/ John B. Bulgozdy
9                                                   John B. Bulgozdy
                                                    David S. Brown
10                                                  Attorneys for Plaintiff
11                                                  Securities and Exchange Commission

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
     Case 5:20-cv-01056-PA-SHK Document 22 Filed 05/29/20 Page 5 of 6 Page ID #:802




1                                    PROOF OF SERVICE
2     I am over the age of 18 years and not a party to this action. My business address is:
3           U.S. SECURITIES AND EXCHANGE COMMISSION,
            444 S. Flower Street, Suite 900, Los Angeles, California 90071
4           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5     On May 29, 2020, I caused to be served the document entitled REPLY OF
      PLAINTIFF SECURITIES AND EXCHANGE COMMISSION TO ORDER TO
6     SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT BE
      GRANTED on all the parties to this action addressed as stated on the attached
7     service list:
8     ☒      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
      collection and mailing today following ordinary business practices. I am readily
9     familiar with this agency’s practice for collection and processing of correspondence
      for mailing; such correspondence would be deposited with the U.S. Postal Service on
10    the same day in the ordinary course of business.
11          ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
      which I personally deposited with the U.S. Postal Service. Each such envelope was
12    deposited with the U.S. Postal Service at Los Angeles, California, with first class
      postage thereon fully prepaid.
13
            ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
14    regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
      Angeles, California, with Express Mail postage paid.
15
      ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
16    office of the addressee as stated on the attached service list.
17    ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
      by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
18    deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
      Los Angeles, California.
19
      ☒      ELECTRONIC MAIL: By transmitting the document by electronic mail to
20    the electronic mail address as stated on the attached service list.
21    ☐    E-FILING: By causing the document to be electronically filed via the Court’s
      CM/ECF system, which effects electronic service on counsel who are registered with
22    the CM/ECF system.
23    ☐     FAX: By transmitting the document by facsimile transmission. The
      transmission was reported as complete and without error.
24
            I declare under penalty of perjury that the foregoing is true and correct.
25
26     Date: May 29, 2020                        /s/ John B. Bulgozdy
                                                 John B. Bulgozdy
27
28

                                                 4
     Case 5:20-cv-01056-PA-SHK Document 22 Filed 05/29/20 Page 6 of 6 Page ID #:803




1                           SEC v. Paul Horton Smith, Sr., et al.
                United States District Court—Central District of California
2                            Case No. 5:20-cv-01056-PA-SHK
3                                    SERVICE LIST
4
5                Paul Horton Smith Sr.
                 13234 Twinflower Court
6                Moreno Valley, CA 92553
                 Email: Plan4u2@gmail.com
7                Pro Se
8
                 Northstar Communications, LLC
9                c/o Paul Horton Smith, Sr.
                 3637 Arlington Avenue, Suite A100
10               Riverside, CA 92506
11
                 Planning Services, Inc.
12               c/o Paul Horton Smith, Sr.
                 3637 Arlington Avenue, Suite A100
13               Riverside, CA 92506
14
                 eGate, LLC
15               c/o Paul Horton Smith, Sr.
                 3637 Arlington Avenue, Suite A100
16               Riverside, CA 92506
17
                 Krista Freitag
18               E3 Advisors
                 355 S. Grand Avenue, Suite 2450
19               Los Angeles, CA 90071
                 Email: kfreitag@ethreeadvisors.com
20               Temporary Receiver for Defendants Northstar Communications, LLC,
                 Planning Services, Inc., and eGate, LLC
21
22
23
24
25
26
27
28

                                            5
